DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because of the following informalities:  the claim recites the limitation “a conductive member for a power source for connecting a power source to a plurality of the secondary batteries individually, or a plurality of the secondary batteries on a per predetermined block basis” in which the examiner suggests that can be written more concisely as “a conductive member for connecting a power source to a plurality of the secondary batteries on a per predetermined block basis”.  Appropriate correction is required.
Claims 6 and 7 are objected to because of the following informalities: the claims recite the limitation “wherein at least one of first control of adjusting pressure applied by the pressurizing unit, 15and second control of” in which the examiner suggests amending the claim to instead recite as “wherein at least one of a first control… and a second control…” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation “the pressurizing unit being 10provided between at least one of the pair of end plates, and the battery laminate”. It is indefinite how the pressurizing unit can be provided or be arranged between the battery laminate as the battery laminate is recited to be defined as an alternately array of a plurality of secondary batteries and a plurality of spacers. The limitation can be interpreted as the pressurizing unit can also be alternately arrayed between the secondary batteries with the spacers, however the meaning of it is not clear. 
Additionally, because claims 2-7 are dependent on claim 1, claims 2-7 are also rejected under 35 U.S.C. 112(b) as being indefinite. Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (US 2016/0204399 A1). Hereinafter referred to as Suzuki.
Regarding claim 1, Suzuki discloses a power storage device comprising: 
a battery laminate (“battery stack 2” [0026]) formed by alternately arraying a plurality of secondary batteries (battery packs 10” [0026]) 5and a plurality of spacers (“spacer 5” [0026]); 
a pair of end plates (“end plates 3” [0026]) provided on both sides in a first direction of the battery laminate (“X” direction Fig. 1), the first direction being a direction in which the secondary batteries and the spacers are arranged (Fig. 1); and 
a pressurizing unit for pressurizing the battery laminate (“restraining belt 4” [0026]), the pressurizing unit being 10provided between at least one of the pair of end plates (Fig. 1 – where 4 is provided between the pair of end plates), and the battery laminate, wherein 
each of the secondary batteries comprises: 
an electrode assembly (“battery main body” [0030]); and 
an exterior body (“casing” [0030]) that houses the electrode assembly, and has a protrusion which swells inward (“recess W” [0026], Fig. 1) to press the electrode assembly in the first direction (Fig. 1 – where the battery main body of the battery packs are pressed along the X direction), and which deforms with 15expansion of the electrode assembly (“in the vicinity of the center R1… the deformation caused by the increase in the internal pressure becomes significant.” [0033], Fig. 2A and 2B).
Regarding claim 2, Suzuki discloses all of the limitations for the power storage device as set forth in claim 1 above, and wherein
the pressurizing unit pressurizes the battery laminate at constant pressure (“compressive force”, which applies “a load” onto the surface of the battery [0026]), when thickness 
Regarding claim 3, Suzuki discloses all of the limitations for the power storage device as set forth in claim 1 above, and wherein
the pressurizing unit is at least one selected from a spring, a linear motion device, and a rubber member (“restraining belt 4 is an elastic body such as rubber” [0026]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2016/0204399 A1) as applied to claim 1 above, and further in view of Jiang et al, hereinafter referred to as Jiang (US 2009/0159354 A1).
Regarding claim 4, Suzuki discloses all of the limitations for the power storage device as set forth in claim 1 above, but does not disclose a conductive member that connects electrode terminals of the secondary batteries adjacent to each other, wherein - 21 -the conductive member has an extension part that extends and contracts in the first direction.
However, Jiang discloses a battery laminate (“battery pack 2300” [0208], Fig. 23 and 24) formed by alternately arraying a plurality of secondary batteries (“battery cells 300” [0208], Fig. 23 and 24) 5and a plurality of spacers (“separator 2405” [0208], Fig. 24). Jiang teaches that the battery laminate further comprises a conductive member (“connector 2700” [0216], Fig. 68) that connects electrode terminals of the secondary batteries adjacent to each other (“mechanically and electrically interconnect adjacent battery packs” [0216]), wherein - 21 -the conductive member has an extension part (arch-shaped metal member 6815” [0216], Fig. 68) that extends and contracts in the first direction in which the secondary batteries and spacers are arranged (“connector 2700… is sufficiently elastic” [0216]). Jiang teaches that these properties for the conductive member are 
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the power storage device of Suzuki in view of Jiang by including a conductive member that connects electrode terminals of the secondary batteries adjacent to each other and includes an extension part that extends and contracts along the first direction in order to achieve a power storage device that is capable of mechanically buffering any motion that can occur between battery packs.
Regarding claim 5, Suzuki discloses all of the limitations for the power storage device as set forth in claim 1 above, but does not disclose a conductive member for a power source for connecting a power source to a plurality of the secondary batteries individually, or a plurality of the secondary batteries on a per predetermined block basis, wherein the conductive member for a power source has a movable part with respect to the first direction.
However, Jiang discloses a battery laminate (“battery pack 2300” [0208], Fig. 23 and 24) formed by alternately arraying a plurality of secondary batteries (“battery cells 300” [0208], Fig. 23 and 24) 5and a plurality of spacers (“separator 2405” [0208], Fig. 24). Jiang teaches a conductive member  for a power source (“connectors 2700” [0217]) for connecting a power source (“motor/generator of a vehicle capable of being driven by electric power” [0219]) to a plurality of the secondary batteries individually, or a plurality of the secondary batteries on a per predetermined block basis (“battery packs 2805a and 2805b” [0217] and Fig. 28, which are electrically connected to one another [0218]), wherein the conductive member for a power source has a movable part with respect to the first direction that the battery laminate is arranged along (“arch-shaped foil 2715” [0215], which can connect the secondary batteries serially [0218] 
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the power storage device of Suzuki in view of Jiang by including a conductive member for a power source for connecting a power source to a plurality of the secondary batteries individually, or a plurality of the secondary batteries on a per predetermined block basis, wherein the conductive member for a power source has a movable part with respect to the first direction. By doing so, the skilled artisan would be able to achieve a power storage device that comprises a battery laminate that is capable of mechanically buffering any motion between adjacent battery packs.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (US 2016/0204399 A1) as applied to claim 1 above, and further in view of Meintschel et al, hereinafter referred to as Meintschel (WO 2009080141 A1).
Regarding claim 6, Suzuki discloses all of the limitations for the power storage device as set forth in claim 1 above, but does not disclose that it further comprises 
a pressure sensor that detects pressure acting on the secondary batteries in the first direction, wherein 
at least one of first control of adjusting pressure applied by the pressurizing unit, 15and second control of outputting information for changing a charging and discharging condition of the secondary batteries is performed on the basis of detection information of the pressure sensor.

Therefore, it would have been obvious for a person having ordinary skill in the art to modify the power storage device of Suzuki in view of Meintschel by further including a pressure sensor that detects pressure acting on the secondary battery in the first direction and wherein at least a first control of adjusting pressure applied by the pressurizing unit and a second control of outputting information for changing a charging and discharging condition of the secondary batteries is performed on the basis of detection information of the pressure sensor. By doing so, 
Regarding claim 7, Suzuki discloses all of the limitations for the power storage device as set forth in claim 1 above, but does not disclose that it further comprises a displacement sensor that detects thickness change in the first direction of the secondary batteries, wherein 
at least one of first control of adjusting pressure applied by the pressurizing unit, and second control of outputting information for changing a charging and discharging condition of the secondary batteries is performed on the basis of detection information of 25the displacement sensor.
However, Meintschel discloses a secondary battery (“battery 1” [0025]) comprising an electrode assembly (“individual cell 3” [0025] and Fig. 3) and an exterior body (“housing 4” [0025] and Fig. 3). Meintschel teaches a displacement sensor (“force sensor” via a pressure sensor [0028]) that detects thickness change in the first direction of the secondary batteries (“displacement measurement” [0028] and “measure of the elastic deformation of the housing area” [0029]), wherein at least one of first control of adjusting pressure applied by the pressurizing unit, and second control of outputting information for changing a charging and discharging condition of the secondary batteries is performed on the basis of detection information of 25the displacement sensor (“the elastic deformation of the housing area 4.1 due to the mechanical stress, is then fed to an evaluation unit 6 which is connected to the pressure sensor 5. By means of the evaluation unit 6… an underlying cell internal pressure of the battery 1 is determined on the basis of the determined elastic deformation” [0029]. “Cell internal pressure 
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the power storage device of Suzuki in view of Meintschel by including a displacement sensor that detects thickness change in the first direction of the secondary batteries, wherein at least one of first control of adjusting pressure applied by the pressurizing unit, and second control of outputting information for changing a charging and discharging condition of the secondary batteries is performed on the basis of detection information of 25the displacement sensor. By doing so, the skilled artisan would be able to achieve a power storage device able to undergo mechanical stress and monitor secondary battery cell internal pressures so that a prescribable pressure threshold value is not exceeded due to high mechanical stress, and separates the batteries from its power source such as a vehicle electrical system. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610.  The examiner can normally be reached on M-F generally 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLENE BERMUDEZ/Examiner, Art Unit 1728                                                                                                                                                                                                        

/Magali P Slawski/Primary Examiner, Art Unit 1721